DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 11/03/2021 claims, is as follows: claims 1-3, and 6 have been amended; claims 4-5 have been withdrawn; claims 1-6 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (EP 0538227, previously cited)
Regarding claim 1, Karlsson disclose a welding power supply (welding current source for alternating-current arc welding) for applying an alternating voltage (“alternating current” implies alternating voltage) across a welding electrode (electrode 14) and a workpiece (workpiece 15) (title; fig. 1), comprising:  
5a DC power supply circuit (annotated circuit fig. 1 comprising at least diodes 8, 9 for rectifying the voltage output from the transformer. It is noted “rectify” is interpreted to mean “convert from alternating current to DC current) that outputs DC power (direct-current output) (col. 2, lines 34-39); 
annotated circuit fig. 1 comprising at least transistors 12, 13, inductor windings 18, 19) provided with a plurality of switching elements (transistors 12, 13), the first inverter circuit (circuit) being configured to receive the DC power (direct-current output) from the DC power supply circuit to output AC power (alternating-current) (col. 2, lines 32-43; figs. 1 and 3) (it is noted that the current curves shown in figs. 3A-3B represent alternative current to be supplied to the electrode and workpiece);  
10a current sensor (measuring shunt 21) that detects output current (current) from the first inverter circuit (annotated circuit) (col. 3, lines 14-17); and 
a controlling circuit (control unit 4) that controls the DC power supply circuit (circuit annotated fig. 1) and the first inverter circuit (circuit annotated fig. 1) (col. 2, 3 lines 23-29, 12-27 respectively); 
wherein, in switching an output polarity of the first 15inverter circuit (“desired change in polarity of circuit”), the controlling circuit (control unit 4) is configured to stop an output of the DC power supply circuit (annotated circuit fig. 1) to the first inverter circuit (annotated circuit fig. 1) (“the output current of the inverter is controlled to zero”, col. 3, 4 lines 46-50, 1-6 respectively), then provide a short-circuit state (short circuit) by setting all of the switching elements (transistors 12, 13) to ON (conducting) (col. 5, lines 23-31), and then switch a switching element that was ON (“transistor 12 conducts”) before the short-circuit state (short circuit) to OFF (“transistor 12 is cut off”) when an absolute value of an 20instantaneous value of the output current (current) decreases to or below a first threshold value (current Isw) (col. 3, 3, 5 lines 28-32, 46-50, 23-34 respectively).  



[AltContent: textbox (Prior Art
Karlsson (EP 0538227))][AltContent: arrow][AltContent: textbox (Circuit to supply AC current to the electrode and workiece)][AltContent: textbox (Circuit to supply DC power)][AltContent: arrow]
    PNG
    media_image1.png
    679
    411
    media_image1.png
    Greyscale



Regarding claim 2, Karlsson disclose the welding power supply (welding current source for alternating-current arc welding), wherein the DC power supply circuit (circuit annotated fig. 1 of claim 1) includes a second inverter circuit (inverter 2), 25and the controlling circuit (control unit 4) is configured to stop the output of the DC power supply circuit by stopping switching of the second inverter circuit (inverter 2) (col. 4, lines 1-6).  

Regarding claim 3, Karlsson disclose the welding power supply (welding current source for alternating-current arc welding), wherein the controlling circuit (control unit 4) is configured to provide the short-circuit state (short circuit) when the absolute value of the instantaneous value of the output current (current) decreases to or below a second threshold (Isw/2) after terminating the output of the DC power supply circuit (Isw) (col. 5, 3, 4  lines 23-34, 46-53, and 1-5  respectively) (it is noted after the output of the DC power supply circuit, which is the output current of the inverter, is controlled to zero, the change in polarity is initiated during which the short circuit occurs). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (EP 0538227, previously cited)
Regarding claim 6, Karlsson discloses a welding power supply (welding current source for alternating-current arc welding), wherein the controlling circuit (control unit 4) determines the first threshold (Isw) to certain values (col. 4, lines 23-32; figs. 3A-3B) (it is noted that the Isw is predetermined case by case to encourage re-striking)10 for a case where the output polarity is switched from a forward polarity to a reversed polarity (change in polarity) and for a case where the output polarity is switched from the reversed polarity to the forward polarity (change in polarity) (col. 3, 4 lines 47-59, 21-32 respectively) (it is noted during polarity change i.e. transistor 12 from ON to OFF or transistor 13 from OFF to ON, the Isw for each stage is predetermined such that the current is sufficiently high for reliable re-striking), the forward polarity (transistor 12 is ON and transistor 13 is OFF) being a state in which a potential of the workpiece (workpiece 15) is higher than that of the 15welding electrode (electrode 14), the reversed polarity (transistor 12 is OFF and transistor 13 is ON) being a state in which the potential of the workpiece is lower than that of the welding electrode 1 (see footnote).
Karlsson does not disclose the controlling circuit is configured to change the first threshold to different values for the case where the output polarity is switched from the forward polarity to the reversed polarity and for the case where the output polarity is switched from the reversed polarity to the forward polarity. 
However, it would been obvious to one of ordinary skill in the art to recognize the values of the first threshold is a result-effective variable that is determined through routine optimization to arrive at different values based on the desired application i.e. re-striking is ensured. Doing so would ensure that surge voltage at the transistors are reduced during polarity change. See MPEP 2144.05, Section II (Routine Optimization), Section A and B. 

Response to Argument
Applicant's arguments with respect to Rejection 102a1 of claims 1-3, and 6 filed on 11/03/2021, have been considered but they are not persuasive because: 
Applicant’s Argument:   with respect to claim 1 and Terayama’s reference on p. 4-5 of the Remarks “Terayama and Karlsson do not teach or suggest a feature of "wherein, in switching an output polarity of the first inverter circuit, the controlling circuit is configured to stop an output of the DC power supply circuit to the first inverter circuit, then provide a short-circuit state by setting all of the switching elements to ON." In other words, as required by claim 1, before all the switching elements are set to ON in switching the output polarity of the first inverter circuit, the output from the DC power supply circuit to the first inverter circuit is stopped. The Examiner asserts that Terayama discloses: "the controlling circuit (control circuit 14) reduces an output of the DC power supply circuit ("the current supply from the DC power supply 1 is cut off) (p. 02, 04, lines 48-56, 13-16 respectively), then provides a shortcircuit
state ( output of the DC power supply 1 is short-circuited) by setting all of the switching elements to ON (all switching elements 4a-4d become conducting state) (p. 04, lines 7-1 7)". However, even if the Examiner's characterizations of Terayama are correct, Terayama discloses a reduction of an output of the DC power supply circuit, not a termination of the output of the DC power supply circuit to a first inverter circuit as recited in claim 1.
Further, Terayama does not disclose that the output from the DC power supply circuit to the first inverter circuit is stopped before all the switching elements are set to ON. Instead, Terayama discloses "The present invention provides a period in which the switching elements for both positive and negative polarities conduct with each other when switching polarities, monitors the output current, and reduces the output current to a predetermined value. See page 3, lines 9-12 of the English machine translation of Terayama.
For at least these reasons, Terayama does not anticipate claim 1.”
Examiner’s Response: The above argument with respect to Terayama’s reference are considered moot because the amendment necessitates new ground of rejection and the Terayama is not relied upon. 

Applicant’s Argument:   with respect to claim 1 and Karlsson’s reference on p. 5 of the Remarks “Likewise, Karlsson also fails to disclose the features now recited in claim 1.
Karlsson discloses that a controlling circuit (control unit 4) reduces an output of the DC
power supply circuit ("the current Isl is reduced to a value Isw") (Karlsson, col. 3, lines
46-50). However, Karlsson does not disclose the termination of an output of the DC
power supply circuit to the first inverter circuit as recited in claim 1. Accordingly, Karlsson does not anticipate claim 1.”
Examiner’s Response: Applicant’s arguments with respect to Karlsson reference are respectfully not found persuasive. Karlsson discloses “Either the current is controlled to a set value of Isw or the output current of the inverter is controlled to zero and the change in polarity is initiated when the current has been then flowing through the freewheeling diode has been reduced to the value Isw” (col. 4, lines 1-5).  Karlsson further discloses “both transistors become conducting for a short time during the process of changing polarity” (col. 5, lines 23-30). In other words, Karlsson discloses the output current of the inverter 2 is stopped prior to initiating the change in polarity and prior to the short circuit occurs, during which both transistors become conducting.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                     




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Terayama (US 5220151) discloses the forward polarity (straight polarity) being a state in which a potential of the workpiece (work 106) is higher than that of the welding electrode (electrode 105) (current Isp flows from work106 to electrode 105), the reversed polarity (reverse polarity) being a state in which the potential of the workpiece is lower than that of the welding electrode (current Isp flows from electrode 105 to the work 106) (col. 2, lines 9-16).